      Case
       Case1:07-cr-00003-LAP
            1:07-cr-00003-LAP Document
                               Document838-1
                                        841 Filed
                                             Filed04/02/20
                                                   04/01/20 Page
                                                             Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        X
                                        :
UNITED STATES OF AMERICA                :         ORDER FOR TEMPORARY
                                        :
                                        :
                                                  RELEASE
            - v. -
                                        :
                                        :         07 Cr. 03 (LAP)
DAKWAN EDWARDS,                         :
                                        :
                        Defendant.      :
                                        :
                                        X


LORETTA A. PRESKA, U.S.D.J.

      Upon the application of defendant Dakwan Edwards, pursuant to

18 U.S.C. § 3142(i) for temporary release, and the Government’s

and   the   Probation   Office’s     consent      based   on   the    terms   and

conditions set forth herein, IT IS HEREBY ORDERED:

      1.    The defendant, DAKWAN EDWARDS, United States Marshals

Service     number   59894-054,    is       to   be   released   on    his    own

recognizance, until the completion of the pending violation of

supervised release proceedings or until further order of this

Court.

      2.    During the defendant’s release, the Probation Office

will resume supervision of the defendant under the conditions

previously imposed, but, given the coronavirus pandemic, will

require the defendant to report to the Probation Office by phone

instead of in person.      All other previously imposed conditions of

release will remain in place.
     Case
      Case1:07-cr-00003-LAP
           1:07-cr-00003-LAP Document
                              Document838-1
                                       841 Filed
                                            Filed04/02/20
                                                  04/01/20 Page
                                                            Page22ofof22



     3.   During    the   defendant’s     release,    the   defendant      must

reside at 3010 Valentine Avenue, Apt. 5F, Bronx, NY 10458, or at

a place approved by his Probation Officer.



SO ORDERED.

Dated: New York, New York
       April 1, 2020


                                   _________________________________
                                   HON. LORETTA A. PRESKA
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF NEW YORK
